

SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
 
This second amendment (“Second Amendment”) is effective as of February 12, 2008
(“Amendment Date”) by and between Twistbox Entertainment, Inc. (as
successor-in-interest to the WAAT Corporation) (“Twistbox”) and Ian Aaron
(“Employee”), and amends that certain Letter Agreement dated May 16, 2006 by and
between Twistbox and Employee, as amended (the “Agreement”). Unless otherwise
defined herein, defined terms shall have their meanings as set forth in the
Agreement.
 
RECITALS
 
WHEREAS, Twistbox and Mandalay Media, Inc. (“Mandalay”) have entered into that
certain Agreement and Plan of Merger dated December 31, 2007, as amended,
pursuant to which Employee has agreed to sell, transfer, assign and convey all
of his capital stock in Twistbox to Mandalay in exchange for common stock of
Mandalay;


WHEREAS, Twistbox and Employee believe it is in the best interest of Twistbox
and Employee to mutually agree to certain modifications to the Agreement; and


WHEREAS, the parties hereto desire to memorialize their mutual understandings as
contained herein.


AMENDMENT


NOW THEREFORE, in consideration of the foregoing, Twistbox and Employee desire
to further amend and/or modify the Agreement and enter into this Second
Amendment on the terms and conditions provided below:


Employee’s Agreement shall be modified as follows:
 

1.  
Section 2 of the Agreement shall be deleted in its entirety and replaced with
the following:

 
“EMPLOYMENT TERM.


The term of your employment under this Letter Agreement (the “Employment Term”)
will be for a term commencing on February 12, 2008 (the “Effective Date”) and
unless terminated earlier as provided in paragraph 6 hereto or extended by
mutual consent of you and the Company on terms at least as favorable as those in
the final year of the Employment Term, ending on the third anniversary of the
Effective Date. On or about August 12, 2010, you and the Company shall meet in
good faith to discuss the terms of a renewal, in order to negotiate terms
related to, among other things, base salary, bonus percentage and additional
grants of stock options.”
 
1

--------------------------------------------------------------------------------


 

2.  
Section 3 of the Agreement shall be deleted in its entirety and replaced with
the following:



“A. Base Salary. During the Employment Term, the Company will pay to you a base
salary at the annual rate of $350,000 from February 12, 2008 through February
11, 2009, $367,500 from February 12, 2009 through February 11, 2010, and
$385,875 from February 12, 2010 through February 12, 2011, in accordance with
the usual payroll practices of the Company.”
 

3.  
Sub-paragraph (f) shall be added to Section 5 of the Agreement as follows:



“Stock Options. On the Effective Date, the Company shall cause Mandalay to grant
to Employee an initial option (“Option”) to purchase 600,000 shares of
Mandalay’s common stock (“Common Shares”) at an exercise price equal to the
closing price of the Common Shares on the Effective Date. Each Option shall
represent the right to acquire one (1) Common Share. The Option shall vest in
full and become immediately exercisable as follows: (a) one-third shall
immediately vest on the Effective Date, (b) one-third shall vest on the first
anniversary of the Effective Date and (c) one-third shall vest on the second
anniversary of the Effective Date. The Option shall be evidenced by a written
option agreement and be governed by the terms and conditions thereof and the
terms and conditions of Mandalay’s 2007 Stock Plan. Notwithstanding anything to
the  contrary, the Option is subject to full accelerated vesting upon a change
of control and/or the sale of all or substantially all of the assets of
Mandalay.”


4. Lines five through nine of sub-paragraph (b) of Section 7 of the Agreement
beginning with “(1)” and ending with “(the “Severance Period”)” shall be deleted
in their entirety and replaced with the following:


“(1) continued payment of your base salary (but not as an employee) in
accordance with the usual payroll practices of the Company for a period equal to
six (6) months following such termination (the “Severance Period”);”


5. Sub-paragraph (e)(2) of Section 6 shall be deleted in its entirety and
replaced with the following:


“(2) your being required to relocate to a principal place of employment more
than 15 miles from your current location in Sherman Oaks, California; provided,
that you acknowledge that the Company is currently seeking to relocate within
the Los Angeles, CA area and the Company’s first move from its current location
to a new location within the Los Angeles area will not be deemed a “Good Reason”
hereunder;”


6. Sub-paragraph (c) of Section 7 of the Agreement is hereby deleted in its
entirety.


7. Sub-paragraph (a) of Section 9 shall be deleted in its entirety and replaced
with the following:
 
2

--------------------------------------------------------------------------------


 
“Non-Competition. During the Employment Term and for the twelve  month period
following expiration or termination of your employment, you will  not, directly
or indirectly, enter into Competition with the Company or any of its  affiliates
(the “Employer”). “Competition” means participating, directly or  indirectly, as
an individual proprietor, partner, stockholder, officer, employee,  director,
joint venturer, investor, lender or in any capacity whatsoever in any
 activities or businesses related to the provisioning of any of the following
 products and/or services in connection with Mobile Adult WAP, Adult  MobileTV,
Adult Off-Deck Services, Mobile AVS Systems and Mobile Adult  Advertising
Services.”


8. All terms and conditions of the Agreement not specifically and expressly
modified or amended herein are hereby ratified and confirmed in all respects and
shall remain in full force and effect.


9. Each person who executes this Amendment represents and warrants to each party
hereto that he has the authority to do so and to bind each entity as
contemplated hereby, and agrees to hold harmless each other party from any claim
that such authority did not exist. This Amendment will inure to the benefit of
and be binding upon the parties and their respective shareholders, successors
and permitted assigns.


[SIGNATURE PAGE FOLLOWS]
 
 
3

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the Amendment Date set forth above.
 
TWISTBOX ENTERTAINMENT, INC.  
(AS SUCCESSOR-IN-INTEREST TO
THE WAAT CORPORATION)
EMPLOYEE     By: David Mandell By: /s/ Ian Aaron Name: David Mandell
Name: Ian Aaron
Title: EVP/General Counsel
     

 
4

--------------------------------------------------------------------------------


 

